Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    Civil Action No. 19-cv-00970-CMA-KMT

    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

           Plaintiff,
    v.

    BRINKER RESTAURANT CORPORATION d/b/a CHILI’S GRILL & BAR and
    BRINKER INTERNATIONAL PAYROLL COMPANY, L.P.,

            Defendants.


                               PROPOSED CONSENT DECREE


                                           I. RECITALS

    1.     This matter was instituted by Plaintiff, Equal Employment Opportunity

    Commission (“Commission” or “Plaintiff” or “EEOC”), an agency of the United States

    government, alleging that Defendants subjected female employees to a sexually hostile

    work environment, retaliation, and constructive discharge. Defendants deny these

    allegations.

    2.     The Parties to this Decree are the Plaintiff EEOC and Defendants Brinker

    Restaurant Corporation d/b/a Chili’s Grill & Bar and Brinker International Payroll

    Company, L.P. (“Defendants” or “Chili’s”).

    3.     The Parties, desiring to settle this action by an appropriate Consent Decree

    (“Decree”), agree to the jurisdiction of this Court over the Parties and the subject matter

    of this action, and agree to the power of this Court to enter a Consent Decree




                                                 -1-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 2 of 19




    enforceable against Defendants.

    4.     As to the issues resolved, this Decree is final and binding upon the Parties and

    their successors and assigns.

    5.     For the purpose of amicably resolving disputed claims, the Parties jointly request

    this Court to adjudge as follows:

    IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

                                          II. JURISDICTION

    6.     The Parties stipulate to the jurisdiction of the Court over the Parties and subject

    matter of this action and have waived the entry of findings of fact and conclusions of

    law.

                                        III. TERM AND SCOPE

    7.     Term: The duration of this Decree shall be two years from the date of signing by

    the Court.

    8.     Scope: The terms of this Decree shall apply to the Chili’s restaurant in Cañon

    City, Colorado.

                                     IV. ISSUES RESOLVED

    9.     This Decree resolves the claims alleged in the above-captioned lawsuit, and

    constitutes a complete resolution of all of the Commission’s claims of unlawful

    employment practices under Title VII of the Civil Rights Act of 1964 (“Title VII”) that

    arise from Charge of Discrimination Number 541-2017-00585, filed by Christina

    Mentzer.

    10.    Defendants and their officers, agents, employees, and successors will not



                                                 -2-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 3 of 19




    interfere with the relief herein ordered, but shall cooperate in the implementation of this

    Decree.

                                      V. MONETARY RELIEF

    11.    Judgment is hereby entered in favor of the Commission and against Defendants

    in the amount of $150,000.

    12.    Defendants will not condition the receipt of individual relief upon the Aggrieved

    Individuals’ agreement to: (a) maintain as confidential the terms of this Decree or the

    facts of the case; (b) waive their statutory rights to file a charge with any federal or state

    anti-discrimination agency; or (c) promise not to reapply for a position at any of

    Defendants’ facilities.

    13.    To resolve these claims, Defendants shall pay a total of $150,000 to be

    distributed to the Aggrieved Individuals in amounts to be determined by the EEOC.

    Within five business days of the Court’s entry of the Decree, the EEOC will provide

    Defendants, via email, a Distribution List in the form of an Excel spreadsheet containing

    the following information for the Charging Party and each Aggrieved Individual: (1)

    name, (2) mailing address, (3) total claim share amount, and (4) allocation of claim

    share amount between lost earnings (reportable on a W-2 form) and other damages

    (reportable on a 1099 form).

    14.    Payments required under this Decree shall be mailed to the payee(s) within 14

    days after the Court’s entry of this Decree or within 14 days after receipt of the executed

    releases in the form attached as Exhibit A, whichever occurs later, and mailed to the

    addresses provided by the EEOC.



                                                  -3-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 4 of 19




    15.    Defendants will prepare and distribute W-2 and 1099 tax reporting forms to each

    payee who receives payment under this Consent Decree. Defendants are responsible

    for withholding payroll taxes from back pay amounts, paying withheld funds to the IRS,

    and paying the employer's share of payroll taxes. Defendants will timely provide tax

    reporting forms to each payee who receives payment under this Decree.

    16.    Within three business days after payments are mailed to payees, Defendants

    shall submit to the EEOC a copy of the checks issued by email.

                                 VI. EQUITABLE RELIEF

    A.     Injunctive Relief

    17.    Defendants, their officers, agents, and successors will not engage in any

    employment practice which creates a hostile work environment on the basis of sex,

    including unwelcome sexual comments, sexual innuendo, unwanted sexual attention,

    and unwanted touching.

    18.    Defendants, their officers, agents, and successors will not engage in reprisal or

    retaliation of any kind against any person because of such person’s opposition to any

    practice made unlawful under Title VII, as amended. Defendants shall not retaliate

    against a person because such person brings an internal complaint of discrimination

    with the Defendants; because such person files or causes to be filed a charge of

    discrimination with the Commission or any other agency charged with the investigation

    of employment discrimination complaints, or whose statements serve as the basis of a

    charge; or because such person testifies or participates in the investigation or

    prosecution of an alleged violation of these statutes. Defendants shall not retaliate in



                                                -4-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 5 of 19




    any manner against individuals identified as witnesses in this action or who assisted in

    the investigation giving rise to this action. Nor shall Defendants retaliate against any

    such persons identified as a witness or possible witnesses of discrimination in future

    investigations or proceedings.

    B.     EEO Policy Review

    19.    Within 60 days of the entry of this Decree, the Defendants shall, in consultation

    with an outside consultant experienced in the area of employment discrimination law

    (“Consultant”), review its existing EEO policies to conform with the law and revise, if

    necessary.

    20.    The written EEO policies must include at a minimum:

           20.1. A strong and clear commitment to preventing unlawful sex discrimination,

           including sexual harassment, and retaliation;

           20.2. A clear and complete definition of disparate treatment based on sex,

           including sexual harassment, and retaliation;

           20.3. A statement that discrimination based on sex, sexual harassment, and

           retaliation is prohibited and will not be tolerated;

           20.4. A clear and strong encouragement of persons who believe they have been

           discriminated against, harassed, or retaliated against to report such concerns;

           20.5. The identification of resources, with telephone numbers and email

           addresses, to whom employees can report their concerns about discrimination,

           harassment, or retaliation;

           20.6. A clear explanation of the steps an employee must take to report



                                                  -5-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 6 of 19




           discrimination, harassment, or retaliation, which must include the options of

           either an oral or written complaint;

           20.7. An assurance that Defendants will investigate allegations of any activity

           that might be construed as unlawful discrimination and that such investigation will

           be prompt, objective, thorough, and (to the extent possible) confidential;

           20.8. An assurance that appropriate corrective action will be taken that is

           reasonably calculated to deter any future discrimination or harassment, up to and

           including termination;

           20.9. A description of the potential consequences, up to and including

           termination, that will be imposed upon violators of Defendants’ anti-discrimination

           policies;

           20.10. A promise of maximum feasible confidentiality for persons who report

           unlawful discrimination, harassment, and/or retaliation, or who participate in an

           investigation into allegations of discrimination, harassment, and/or retaliation;

           and

           20.11. An assurance of non-retaliation for persons who report unlawful

           discrimination, harassment, and/or retaliation, and for witnesses who provide

           testimony or assistance in the investigation(s) of such unlawful discrimination,

           harassment, and/or retaliation.

    21.    The Parties agree that any investigator investigating any claims of harassment or

    discrimination will be neutral and trained in the investigatory process.

    22.    Within 30 days after completion of the policy review required under the



                                                  -6-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 7 of 19




    paragraphs above, the written EEO policies shall be distributed to each current

    employee. The written EEO policies shall be distributed to all new employees when

    hired.

    C.       Training

    23.      At least annually, Defendants shall provide EEO training for all its employees at

    the Chili’s restaurant in Cañon City. The training will be online or live and will focus on

    the rights of employees and the responsibilities of employers under Title VII and other

    federal anti-discrimination statutes. The training shall be at Defendants’ expense, and

    shall be provided by a qualified outside vendor who is not employed by Defendants.

    Such training will focus specifically on the following:

                a. A thorough explanation of the rights of employees under Title VII;

                b. What constitutes sexual harassment under Title VII, including the rights of
                   employees and the responsibility of employers to ensure a work
                   environment free from sexual harassment;


                c. The collective responsibility of the workforce and bystander employees
                   who have witnessed harassment and/or discrimination to report such
                   harassment and/or discrimination;


                d. A complete description of avenues available for employees to report
                   employment discrimination and harassment under Title VII;


                e. A thorough explanation of prohibited retaliation for reporting or opposing
                   employment discrimination and/or harassment or participating in any
                   investigation, proceeding, or hearing under Title VII or other federal
                   employment discrimination statutes;


                f. Specific training to the individuals designated as investigators on how to
                   properly investigate complaints of discrimination or harassment;



                                                 -7-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 8 of 19




             g. A thorough discussion on how to properly handle employees’
                discrimination and harassment complaints; and


             h. A discussion of Defendants’ EEO and harassment policies.

    24.   Training with respect to different employee groups shall occur as follows:

                24.1. Non-managerial Employees: Defendants will provide non-

                managerial employees training on Title VII for at least 90 minutes per year

                during the term of this Decree. Such training shall specifically discuss

                Defendants’ policies and procedures for reporting instances of

                discrimination, harassment, and/or retaliation. Additionally, at least 50

                percent of the training provided to non-managerial employees shall

                address sexual harassment that violates Title VII and how to report such

                harassment.

                24.2. Managerial and Supervisory Employees: Defendants will require

                all individuals who work in a managerial or supervisory capacity, including

                all Assistant Managers, Managers, and General Managers, to receive at

                least four hours of training annually regarding Title VII and other federal

                anti-discrimination laws. Two of the four hours must directly address sex

                discrimination, including sexual harassment, and retaliation, and two of the

                four hours must include instruction in the proper methods of receiving,

                communicating, investigating (where applicable), and ameliorating

                discrimination. Defendants shall emphasize with managerial and

                supervisorial employees that due to their position of power, such



                                              -8-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 9 of 19




                  employees (a) must be particularly vigilant not to discriminate, whether

                  consciously or because they rely on subconscious stereotypes; (b) must

                  be sensitive of how their actions or words might be perceived by

                  subordinate employees; and (c) must avoid the temptation to retaliate

                  against an employee because a complaint is made, or might be made,

                  against them. Additionally, Defendants will require managerial employees

                  who are newly hired or recently promoted into a managerial or supervisory

                  position to complete one hour of complaint-handling training and one hour

                  of sex discrimination and retaliation-related training within 90 days of

                  being hired or promoted.

    25.    Defendants agree that the first such training session for each employee group

    identified in the paragraph above will take place within 90 days after the Court’s entry of

    this Decree. Defendants agree that all of its personnel shall both register and attend the

    training sessions.

    26.    The Commission, at its discretion, may designate one or more Commission

    representatives to attend any of the training sessions described above, and the

    Commission representatives shall have the right to attend, observe, and fully participate

    in all of the sessions.

    27.    Defendants shall provide the Commission with 30 days’ notice that a training

    session will be conducted, or alternatively, Defendants may provide a comprehensive

    schedule of trainings planned for the year or for a number of months if such is more

    convenient.



                                                -9-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 10 of
                                      19




   D.     Notice Posting

   28.    Within five business days after the Court’s entry of this Decree, Defendants shall

   post in the Chili’s restaurant in Cañon City, in a conspicuous place frequented by

   employees, the Notice attached as Exhibit B to this Decree. The Notice shall be the

   same type, style, and size as set forth in Exhibit B, but enlarged to at least 8.5” x 14”.

   The Notice shall remain posted for the duration of this Decree. If the Notice becomes

   defaced or illegible, Defendants will replace it with a clean copy. Defendants shall

   certify to the Commission, in writing, within ten days of entry of this Decree that the

   Notice has been properly posted and shall provide recertification in each of the semi-

   annual reports required under the Reporting provisions of this Consent Decree.

   E.     Individual Action

   29.    Within 90 days of the entry of this Consent Decree, if Jimmy Mathews remains

   employed by Defendants at any of Defendants’ restaurants or facilities upon entry of

   this Decree, Defendants will issue a written disciplinary form to be placed permanently

   in Mr. Mathews’ official personnel file. Within 90 days of the entry of this Consent

   Decree, Mr. Mathews will attend at least four hours of EEO and harassment training

   conducted by an outside vendor.

   30.    Within 90 days of the entry of this Consent Decree, if Brian Ortega remains

   employed by Defendants at any of Defendants’ restaurants or facilities upon entry of

   this Decree, Mr. Ortega will attend at least four hours of EEO and harassment training

   conducted by an outside vendor. This training will be in addition to the training

   described in Paragraphs 23-24 above.



                                               -10-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 11 of
                                      19




                  VII. RECORDKEEPING AND REPORTING PROVISIONS

   31.    For duration of this Consent Decree, Defendants shall maintain all records

   concerning implementation of this Decree, including, but not limited to, all of the

   following:

                 31.1. Personnel files;

                 31.2. Payroll records;

                 31.3. Work schedules;

                 31.4. Records reflecting all oral and written complaints of discrimination

                 at the Cañon City restaurant, including but not limited to sex

                 discrimination, and records documenting investigation of such complaints,

                 including witness statements, documents compiled, conclusions and

                 findings, and any corrective and remedial actions taken.

   32.    Defendants shall provide semi-annual reports for each six-month period following

   the entry of this Decree. The reports shall be due 30 days following the respective six-

   month period, except the final report which shall be submitted to the Commission six

   weeks prior to the date on which the Consent Decree is to expire.

   33.    Reporting Requirements: Each report shall provide the following information:

                 33.1. Complaints of Sex Discrimination

                 33.1.1. For purposes of this Paragraph, the term “complaint of sex

                         discrimination” will include any written or verbal complaint made to

                         a manager or of which a manager is aware which alleges

                         discrimination, or the witnessing of discrimination, based on sex,



                                               -11-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 12 of
                                      19




                      including sexual harassment, even if such terminology is not used

                      by the complainant. The complainant need not invoke the terms

                      “discrimination,” “Title VII,” “disparate treatment,” “violation,” or

                      “rights,” etc.

              33.1.2. The report will include:

                     a.     The name, address, email address, and telephone number of

                            each person making a complaint of sex discrimination to

                            Defendants or to any federal, state, or local government

                            agency;

                     b.     The name, address, email address, and telephone number

                            of each person identified as a potential witness to the

                            incident of discrimination;

                     c.     A brief summary of each complaint, including the date of the

                            complaint, the name of the individual(s) who allegedly

                            engaged in the discriminatory conduct, the Defendants’

                            investigation and response to the complaint, the name of the

                            person who investigated or responded to the complaint, and

                            what, if any resolution was reached; and

                     d.     Copies of all documents memorializing or referring to the

                            complaint, investigation, and/or resolution thereof.

              33.2. Complaints of Retaliation

              33.2.1. For purposes of this Paragraph, the term “complaint of retaliation”



                                             -12-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 13 of
                                      19




                     will include any written or verbal complaint which alleges retaliation

                     for activity that is protected under Title VII, or alleges retaliation for

                     conduct which the Defendant recognizes or should have

                     recognized as protected activity under Title VII even if the

                     complainant does not use legal or technical terminology.

              33.2.2. The report shall include:

                     a.     The name, address, email address, and telephone number

                            of each person making a complaint of retaliation to

                            Defendants or to any federal, state, or local government

                            agency;

                     b.     The name, address, email address, and telephone number

                            of each person identified as a potential witness to the

                            incident of retaliation;

                     c.     A brief summary of each complaint, including the date of the

                            complaint, the name of the individual(s) who allegedly

                            engaged in the retaliatory conduct, the Defendants’

                            investigation and response to the complaint, the name of the

                            person who investigated or responded to the complaint, and

                            what, if any resolution was reached; and

                     d.     Copies of all documents memorializing or referring to the

                            complaint, investigation, and/or resolution thereof.




                                            -13-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 14 of
                                      19




                33.3. Training

                33.3.1. For each training program required under this Decree, and

                        conducted during the reporting period, Defendants shall submit a

                        registry of attendance and/or certificates of completion.

                33.3.2. For each training program conducted by an outside consultant or

                        vendor not affiliated with Defendants, Defendants will identify the

                        consultant and/or vendor and provide a copy of the program

                        agenda.

                33.4. Posting of Notice: Defendants shall recertify to the Commission

                that the Notice required to be posted under this Consent Decree has

                remained posted during the reporting period, or, if removed, was promptly

                replaced.

                33.5. Policy Review: Defendants shall report on the status of the EEO

                policy review process required under this Decree.

   34.   Within 90 days after the date the Court signs this Decree, Defendants shall

   certify to the Commission that they have placed the above mentioned documentation in

   Jimmy Mathews’ personnel file and that he and Brian Ortega have received the

   individualized training outlined in Paragraphs 29 and 30 of this Decree.

         VIII. RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE

   35.   This Court shall retain jurisdiction of this cause for purposes of compliance with

   this Decree and entry of such further orders or modifications as may be necessary or

   appropriate to effectuate equal employment opportunities for employees.



                                             -14-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 15 of
                                      19




   36.     There is no private right of action to enforce Defendants’ obligations under the

   Decree and only the Commission, or its successors or assigns, may enforce compliance

   herewith.

   37.     The Commission may petition this Court for compliance with this Decree at any

   time during which this Court maintains jurisdiction over this action. Should the Court

   determine that Defendants have not complied with this Decree, appropriate relief,

   including extension of this Decree for such period as may be necessary to remedy its

   non-compliance, may be ordered.

   38.     Absent extension, this Decree shall expire by its own terms at the end of the 24th

   month from the date of entry without further action by the Parties.

                                     IX. EEOC AUTHORITY

   39.     With respect to matters or charges outside the scope of this Decree, this Decree

   shall in no way limit the powers of the Commission to seek to eliminate employment

   practices or acts made unlawful by any of the statutes over which the EEOC has

   enforcement authority, and do not arise out of the claims asserted in this lawsuit.

                             X. COSTS AND ATTORNEY'S FEES

   40.     Each party shall be responsible for and shall pay its own costs and attorney’s

   fees.

                                           XI. NOTICE

   41.     Unless otherwise indicated, any notice, report, or communication required under

   the provisions of this Decree shall be sent by email as follows




                                               -15-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 16 of
                                      19



            Laurie Jaeckel
            Trial Attorney
            EEOC Denver Field Office
            303 E. 17th Avenue, Suite 410
            Denver, CO 80203
            lauren.jaeckel@eeoc.gov

                                        XIII. SIGNATURES

   42.      The parties agree to the entry of this Decree subject to final approval by the

   Court.

   SO ORDERED this _____ day of ________________, 2020.

                                               BY THE COURT:


                                               __________________________________
                                               United States District Judge




                                                -16-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 17 of
                                      19
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 18 of
                                      19



                                            EXHIBIT A

                                     RELEASE OF CLAIMS

          In consideration for $__________ paid to me by Defendants Brinker Restaurant

   Corporation d/b/a Chili’s Grill & Bar and Brinker International Payroll Company, L.P.

   (“Defendants”) in connection with the resolution of EEOC v. Brinker Restaurant

   Corporation d/b/a Chili’s Grill & Bar and Brinker International Payroll Company, L.P., Civil

   Action No. 19-cv-00970-CMA-KMT, I waive my right to recover for any claims of sex

   discrimination and retaliation arising under Title VII of the Civil Rights Act of 1964 (“Title

   VII”) that I had against Defendants prior to the date of this release and that were included

   in the claims alleged in the EEOC’s complaint, filed in EEOC v. Brinker Restaurant

   Corporation d/b/a Chili’s Grill & Bar and Brinker International Payroll Company, L.P., Civil

   Action No. 19-cv-00970-CMA-KMT.




   Name of Charging Party/Aggrieved Individual



   Signature:_____________________________              Date:




                                                -18-
Case 1:19-cv-00970-CMA-KMT Document 45-1 Filed 03/03/20 USDC Colorado Page 19 of
                                      19



                                            EXHIBIT B

                                             NOTICE

          Management of Brinker Restaurant Corporation d/b/a Chili’s Grill & Bar and
   Brinker International Payroll Company, L.P. (collectivity “Brinker”) wishes to emphasize
   the company’s fundamental policy of providing equal employment opportunity in all of its
   operation and in all areas of employment practices. Brinker seeks to ensure that there
   shall be no discrimination against any employee or applicant for employment on the
   grounds of race, color, religion, sex, pregnancy, national origin, age or disability. This
   policy extends to insurance benefits and all other terms, conditions and privileges of
   employment.

           Federal law makes it unlawful for an employer to discriminate based upon the
   sex of an applicant or employee. Further, it is unlawful for any employer to retaliate
   against an employee because he or she has requested reasonable accommodation for
   disability or religion, opposed discriminatory employment practices, or because he or
   she has filed a charge of discrimination with any municipal, state or federal equal
   employment opportunity agency, or because he or she has participated in an
   investigation of a charge of discrimination.

           Brinker respects the right of its employees and applicants for employment to
   work in an environment free from discrimination and harassment. Accordingly, Brinker
   reaffirms its commitment to complying with federal law, in that it is our policy to prohibit
   all discrimination and harassment based on sex.

           Any employee who believes that he/she has suffered discrimination on the basis
   of age, race, color, religion, sex, pregnancy, national origin, disability, or genetic status
   has the right to contact the EEOC directly at 1-800-669-4000, or the Colorado Civil
   Rights Division at 303-894-2997. In compliance with federal law, no official at Brinker
   will retaliate against an employee who makes an internal complaint of discrimination or
   who contacts the EEOC or its state counterpart, the Colorado Civil Rights Division.

          This Notice shall remain posted for two years.


   Brinker


   By:__________________________________                     ____________________
                                                             Date




                                                -19-
